Citation Nr: 1431930	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  13-09 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation benefits based on the need for aid and attendance or on housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1943 to December 1945.  His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied special monthly compensation benefits based on the need for aid and attendance or on housebound status.  

In March 2013, the RO denied service connection for posttraumatic stress disorder (PTSD), peripheral neuropathy, and rheumatoid arthritis.  The Veteran has not expressed disagreement with these determinations and the issues are not certified for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected hearing loss, which is totally disabling, is compatible with a physical incapacity in that he requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.   


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance on based on housebound status.  

Special monthly compensation at the aid and attendance rate is payable when the veteran is, as a result of his service-connected disabilities, helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2013).  

Relevant factors for consideration as to the need for aid and attendance are the inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term "bedridden" actually requires that the claimant remain in bed.  The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2013).  The veteran must be unable to perform one of the enumerated disabling conditions, but the veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

In this case, service connection is in effect for bilateral hearing loss, which is rated totally (100 percent) disabling.  His service treatment records were reportedly destroyed in the fire at the National Personnel Records Center (NPRC), in St. Louis, Missouri in 1973.  It has been confirmed that he served as an Infantryman during World War II, and he was awarded the Combat Infantryman Badge.  

The Veteran underwent a VA examination in June 2012 to ascertain whether he required aid and attendance of another person as a result of his service-connected disability.  The examination essentially showed that the Veteran was only able to ambulate with a shuffling gait a short distance due to peripheral neuropathy (a non-service connected disability) and he required assistance with showering.  He also had a significant decrease in fine manipulation ability in his hands due to peripheral neuropathy.  Documentation in the file (including statements in support of claim) indicates that the Veteran's spouse manages his communication for him due to his complete hearing loss.  Speaking and hearing on the telephone are severely limited.  VA outpatient reports also document difficulty with hearing aids.  

In light of these reports, the Board finds that the Veteran's service-connected hearing loss render him so helpless that he requires assistance on a regular basis.  The Board acknowledges that the aid and attendance examiner documented that the Veteran's non service-connected peripheral neuropathy was most significant in his physical limitations.  However, the lay evidence clearly demonstrates the difficulties the Veteran has in communicating and managing without another person present, which the Board equates to a physical incapacity that requires assistance on a regular basis for protection from hazards or dangers incident to the daily environment.  For example, the Veteran would not hear a fire alarm, could not receive and process an evacuation order, and would not be able to use the telephone appropriately in an emergency.  

Consequently, resolving reasonable doubt in the Veteran's favor, the Board concludes that special monthly compensation is warranted on the basis that he requires regular aid and attendance of another person due to his service-connected hearing loss disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Since special monthly compensation based on the need for aid and attendance has been granted, the issue of entitlement on the basis of housebound status is moot.  



ORDER

Special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing the payment of monetary benefits.  


____________________________________________
JOHH J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


